Citation Nr: 1212925	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1968 to September 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reopened previously denied claims for service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and coronary artery disease, but denied those claims on the merits.  The RO also declined to reopen a previously denied claim for service connection for hyperlipidemia.  The Veteran filed a timely notice of disagreement (NOD) with respect to all four claims in April 2007.  However, the Veteran later withdrew the NOD with respect to the hyperlipidemia claim in October 2007.  Thus, this issue is not in appellate status. 

In February 2008, the RO granted service connection for peripheral neuropathy of the upper and lower extremities (10% for each extremity from January 23, 2008).  In April 2011, the RO granted service connection for coronary artery disease (and provided various, staged ratings).  As the Veteran has not initiated an appeal of the ratings or effective dates assigned to those now service-connected disabilities, no issues pertaining to peripheral neuropathy or coronary artery disease remain in appellate status.  

With regard to the issue remaining on appeal, the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, this claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection.

In a May 2008 letter, the RO informed the Veteran that it had adjusted his award to include his wife as a dependent.  The Veteran filed a timely June 2008 NOD, but did not perfect his appeal by submitting a substantive appeal after receipt of the June 2009 statement of the case.  Accordingly, the Board does not have jurisdiction over this issue.  
The Veteran requested a Board hearing on his October 2007 VA Form 9.  In December 2007, he had a hearing before a Decision Review Officer and the transcript is of record.  He requested a videoconference hearing before a Veterans Law Judge in a correspondence dated September 2011.   He later withdrew the request for a Board hearing in correspondence dated October 2011 and January 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

Hypertension first manifested many years after the Veteran's active duty and has not been found by competent and credible evidence to be related to such service, including the conceded in-service exposure to herbicides and the service connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred, or aggravated, in active duty and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in May 2006 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, VA, and private treatment records.  VA provided him the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise. 

The Veteran has been accorded a VA examination that addresses his hypertension and diabetes but has not been accorded a VA examination that addresses whether his hypertension is directly related to his active duty (including his conceded in-service exposure to herbicides).  In this regard, the Board notes that the February 2007 VA examination is adequate because it is based on the examiner's review of the record as well as an interview with, and examination of, him.  Further, opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does:  1) contain competent evidence of diagnosed disability or symptoms of disability, 2) establish that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicate that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran's hypertension, which began many years after his active duty, is directly related to such service, to include his conceded in-service herbicide exposure.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical evidence of record indicates that the Veteran was first diagnosed with essential hypertension in April 1998 and was first diagnosed with diabetes mellitus, type II, in 2001.  He has not alleged, and the evidence of record does not show, that his hypertension was first manifested on active duty service or during the first year following service.  Neither direct nor presumptive service connection as a chronic disease are therefore applicable, and will not be further discussed.  

The Veteran contends that his currently diagnosed hypertension is related to service either via exposure to herbicides, or as secondary to his service-connected diabetes mellitus, type II.  Because he served in Vietnam, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Hypertension is not a listed condition.  Nor is hypertension a disease within the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  The newly added disabilities, effective August 2010, do not include the vascular system impairments such as hypertension.   Hence the herbicide presumption is not applicable.  However, a Veteran may still establish service connection through an evidentiary showing that a relationship between the exposure and current diagnosis is at least as likely as not.  38 C.F.R. § 3.303(d) & Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The sole evidence of a relationship between hypertension and herbicide exposure of record, however, is the opinion of the Veteran.  As a layperson, he is not competent to render such an opinion; it requires bringing to bear specialized medical knowledge and training beyond mere observation through the five senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Similarly, there is no evidence other than the Veteran's own non-competent opinion relating his hypertension to his service-connected diabetes mellitus, type II.  There is no evidence of record of any relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  A February 2007 VA examination report addresses this question.  The examiner noted that the Veteran had been diagnosed with diabetes in 2001.  He also noted that the Veteran "had a diagnosis of hypertension [in] 2002."  However, the examiner did not specifically state when the Veteran's hypertension began.  Rather, the examiner opined that there was no causal relationship between the Veteran's diabetes and his hypertension given the "very short time interval" between the diagnosis of the two conditions as well as the fact that the Veteran's diabetes is "under reasonably good control."  The examiner's opinion was based upon a review of the claims file and an examination of the Veteran, is well reasoned, and is amply supported by the evidence of record.  

In addition, there is no evidence of kidney dysfunction which is considered a required precursor for diabetic hypertension.  BUN and creatinine levels have consistently been normal throughout the appeals period.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, including conceded herbicide exposure or the service-connected diabetes mellitus, type II, service connection for hypertension is not warranted.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.

ORDER

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides or the service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


